Citation Nr: 1043326	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  01-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to Department of 
Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that her deceased spouse had recognized 
service with the United States Armed Forces during World War II.  
She contends that she is therefore entitled VA death benefits.  
The claims file indicates that her spouse died in September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant provided testimony at a July 2003 hearing before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The undersigned Veterans Law Judge held a videoconference hearing 
in this matter in July 2003.  The RO was to forward the claims 
file to the Board shortly after the hearing.  However, the claims 
file appears to have been lost by the RO prior to that time; a 
letter from the RO to the appellant dated in February 2001 
informs the appellant that the claims file was lost or missing.  

Where, as here, evidence has been lost or destroyed, VA has a 
heightened duty to assist the claimant in development of his or 
her claim, to include identifying for the claimant the types of 
alternate or collateral sources of evidence that may assist in 
substantiating the claim.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  Further, in cases where records once in the hands of 
the government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  This increases the VA's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

At her July 2003 Board videoconference hearing before the 
undersigned Veterans Law Judge, the appellant described 
documentation which she held in her hand at the hearing, said to 
have come from the "headquarters of the National Defense 
Force," and showing that her husband was inducted on December 
14, 1941, and discharged on February 5, 1945, having served with 
the "HQ and HQ Company, 31st FD, 31st Division."  (See July 2003 
Board hearing transcript, page 4.)  Given that the prior claims 
file was lost by VA, the RO/AMC should send a letter to the 
appellant requesting that she provide a copy of the this 
document, and all other materials in her possession relevant to 
adjudication of her claim, such as a copy of her September 2000 
application for VA death benefits and all materials she provided 
with the application.   

In the year 2007 the appellant contacted the Board to inquire as 
to the status of her appeal.  In September 2008 the Board sent a 
letter to the RO requesting the claims file from the RO so that 
it could proceed with adjudication of the appellant's claim, but 
there is no indication that a response was received.  In February 
2010 the appellant again contacted the Board to inquire as to the 
status of her appeal.  The Board again contacted the RO and 
received in October 2010 only a very limited reconstructed claims 
file from the RO, which does not include the information or 
evidence listed in an undated printout of the statement of the 
case, such as VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child, signed on September 5, 2000, and a VA 
Form 07-3101, Negative Certification of Military Service, from 
the U.S. Army Adjutant General dated June 28, 1979.  (See undated 
printout of statement of the case in reconstructed claims file, 
page 2.)

Also of record in the reconstructed claims file is the 
appellant's June 2001 notice of disagreement, which contains 
specific information as to the units and dates her husband is 
contended to have served in the USAFFE.

In October 2010 the RO/AMC contacted the service department in an 
attempt to verify the appellant's spouse's service and obtain any 
official service department documents, but received a negative 
reply from the service department.  However, only general 
information was provided to the service department by the RO.  
The RO/AMC must forward all relevant information and 
documentation as to indicated dates and types of service to the 
service department and request that the service department 
attempt to verify the appellant's spouse's service based on this 
more detailed and specific information.  See Capellan v. Peake, 
539 F.3d 1373, 1381-82 (Fed. Cir. 2008), (pursuant to both 38 
C.F.R.  § 3.203(c) and the Secretary's statutory duty to assist 
(as set forth in 38 U.S.C.A. § 5103A), evidence submitted by a 
claimant (including relevant lay affidavits and documentary 
evidence) in support of a request for verification of service 
from the service department must be submitted to the service 
department for review).

The Board further notes that the further development in October 
2010 conducted by the RO was accomplished without readjudication 
of the appellant's claim and issuance of a supplemental statement 
of the case.  To the extent that RO/AMC development results in 
receiving evidence that results in denial of the appellant's 
claim, such as, in this case, a negative response from the 
service department regarding her deceased spouse's service, 
readjudication and issuance of a supplemental statement of the 
case is required.  See 38 C.F.R. § 19.31.





Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to locate the 
appellant's spouse's claims file that was 
lost or misplaced while in the possession of 
VA at a time during or prior to February 
2001.  The search will continue until and 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).  If such a 
determination is reached, the RO/AMC will 
prepare a memorandum in the claims file as to 
the attempts made to locate the claims file 
and why it is reasonably certain that the 
claims file does not exist or that further 
efforts to obtain it would be futile.

2.  Concurrently, send a letter to the 
appellant requesting that she provide a copy 
all materials in her possession relevant to 
adjudication of her claim, such as: a copy of 
her September 2000 application for VA death 
benefits and all materials submitted with the 
application; all materials provided with her 
June 2001 notice of disagreement; and the 
document she held in her hand at the July 
2003 Board hearing, said to have come from 
the "headquarters of the National Defense 
Force," and showing that her husband was 
inducted on December 14, 1941, and discharged 
on February 5, 1945, having served with the 
"HQ and HQ Company, 31st FD, 31st Division" 
(see July 2003 Board hearing transcript, 
pages 2-3). 

3.  As expeditiously as possible, but 
allowing the appellant a reasonable time for 
response, contact the National Personnel 
Record Center (NPRC) and make a new request 
for verification of the appellant's deceased 
spouse's service.  

(a) Provide NPRC copies of all relevant 
evidence (including lay, identification, 
and documentary evidence) regarding the 
appellant's spouse's claimed periods of 
service.

(b) The information forwarded to the NPRC 
must include a copy of the appellant's 
June 2001 notice of disagreement.

(c) The information forwarded to the NPRC 
must include a copy of the transcript of 
the appellant's July 2003 Board hearing.

(d) The information forwarded to the NPRC 
must include that the appellant's spouse 
is contended to have been admitted as 
enlisted personnel of the USAFFE on 
December 14, 1941, in the Hq & Hq Co. 31st 
FA (F-23); and then processed on February 
26, 1945 (F-23) and discharged on May 19, 
1945 (F-55), as recorded at the General 
Headquarters, AFG, OTAG, Camp General 
Emilio Aguinaldo, Quezon City, as 
apparently indicated on a previously 
provided (but now lost while in the 
possession of VA) Certification.  (See 
notice of disagreement received in June 
2001.)

(e) The information forwarded to the NPRC 
must include that the appellant's spouse 
is contended to have been commissioned as 
[redacted] in organization C Co 3rd 
Engr. Const. stationed at Camp Murphy APO 
75, and to have been included as a USAFFE 
(regular); and to have been inducted on 
December 14, 1941, into the USAFFE by an 
American Officer assigned to HQ & Ha Co. 
31st FA in San Antonio, Zambales, as Pvt. 
under Lt. Lauron, as indicated in a 
previously provided (but now lost while in 
the possession of VA) two-page Affidavit 
for Philippine Army Personnel.  (See 
notice of disagreement received in June 
2001.)

(f) The information provided to the NPRC 
must include that her July 2003 Board 
hearing transcript indicates that 
documentation which she held in her hand 
at the hearing, said to have come from the 
"headquarters of the National Defense 
Force," was said to have shown that her 
husband was inducted on December 14, 1941, 
and discharged on February 5, 1945, and 
was with the "HQ and HQ Company, 31st FD, 
31st Division."  (See July 2003 Board 
hearing transcript, page 4.)  

4.  After receipt of NPRC's reply, and after 
any other development indicated by the state 
of the record, readjudicate the issue of 
legal entitlement to VA death benefits.   

5.  If the benefit sought remains denied, the 
appellant must be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the appellant until she is 
otherwise notified by the RO/AMC.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


